Citation Nr: 1041971	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 
1946.  He died in February 2007.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In this decision the RO denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death and DIC under 38 U.S.C.A. § 1318.  

On her substantive appeal (VA Form 9) dated in March 2009, the 
appellant requested a Board hearing at the RO.  However, she 
subsequently informed VA on a VA Form 9 dated in May 2010 that 
she did not want a Board hearing.  Consequently, contrary to the 
appellant's representative's written argument in September 2010, 
which refers only to the March VA Form 9, the Board finds that 
there is no outstanding request for a Board hearing on file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).

In the instant case, the death certificate shows that the Veteran 
died in February 2007 and that the conditions that either caused 
or contributed to his death included pneumonia, chronic 
obstructive pulmonary disease (COPD), and history of congestive 
heart failure.  At the time of the Veteran's death, he was 
service-connected for posttraumatic stress disorder (PTSD), rated 
100 percent disabling, bilateral hearing loss, rated 50 percent 
disabling, and tinnitus, rated 10 percent disabling.  

After reviewing the record on appeal, the Board finds that it is 
incomplete and does not provide an adequate basis upon which to 
reach a decision.  This is so since there appears to be 
outstanding medical evidence that has not yet been obtained.  
Specifically, the Veteran's death certificate shows that at the 
time of his death, he was an inpatient at the Oklahoma Veterans 
Center.  Unfortunately, his terminal records are not on file and 
it does not appear that any attempt has been made to obtain them.  
Such records are essential to making a proper decision in this 
claim in light of the appellant's contention that the Veteran's 
service-connected PTSD "definitely contributed to his death".  
The appellant further contends that the causes of the Veteran's 
death as noted on the death certificate, i.e., pneumonia, COPD, 
and history of congestive heart failure, were "service 
connected".  

Thus, in view of the fact that the Veteran was service-connected 
for a disability rated at 100 percent at the time of his death, 
and considering the potential relevance that his terminal VA 
records have to the appellant's claim, VA should make an attempt 
to obtain this evidence.  See 38 U.S.C.A. § 5103A(c).

The Board regrets that a remand of this matter will further delay 
a final decision in the claim on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain copies of the Veteran's inpatient 
terminal records from the Oklahoma Veterans 
Center, as well as all relevant outpatient 
treatment records up to the date of his 
demise.

2.  After completing the above action, 
conduct any other development as may be 
indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph, to include obtaining a 
medical opinion.

3.  Thereafter, readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.  If any claim remains 
denied, issue the appellant and her 
representative an appropriate supplemental 
statement of the case and provide them the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until she 
is notified.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



